DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D (Figs 4a-4n) in the reply filed on August 16, 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.
Claim 1 recites “a guide rail” including “a plurality of teeth” and the subject matter Claim 9 was not disclosed in the elected species. The elected species does not disclose columns that face away from each other from “a guide rail.” For example, looking at Figure 4, there are two guide rails each with columns that face away from each other. Species D does not show or disclose a single guide rail with columns that face away from each other claimed in claim 9. As such claim 9 is withdrawn. 

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 is grammatically awkward and should be amended to recite: 
“a wedge having an upper and lower engagement surfaces upper housing portion away from the lower housing portion, such that the upper housing portion angulates relative to the lower housing portion;
wherein the wedge is configured to interlock with the teeth of the guide rail”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the teeth" in the last line.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dryer US 2006/0206207.
Regarding Claim 1, Dryer discloses an expandable intervertebral cage (Fig 1), comprising:
a proximal end and a distal end spaced from the proximal end along a distal direction (see Fig below);
an upper housing portion having an upper plate that defines an upper bearing surface configured to face an endplate of a first vertebral body (see Fig below);
a lower housing portion having a lower plate that defines a lower bearing surface configured to face an endplate of a second vertebral body (see Fig below);
a guide rail (side rail, as seen in Fig below) that extends between the proximal and distal end (fig below, located between the ends), the guide rail including a plurality of teeth (ratchet teeth #66b, paragraph 48-49);
an expansion and angular adjustment mechanism (#70) disposed between the upper and lower plates, and configured to effect height and angular adjustment of the intervertebral cage, the expansion and angular mechanism comprising
a wedge (#70) having an upper and lower engagement surface (Fig 1, 7, upper and lower surfaces of #70) configured and configured to be pushed in the distal direction along the guide rail so as to move the upper housing portion away from the lower housing portion (as seen in Figs 8-10), such that the upper housing portion angulates relative to the lower housing portion (Fig 8-10, the angle between the plates changes, paragraph 55-56);
wherein the wedge configured to interlock with the teeth of the guide rail (paragraph 53 via #80b).


    PNG
    media_image1.png
    729
    1017
    media_image1.png
    Greyscale


Regarding Claim 2, Dryer discloses the guide rail is supported by the lower endplate (as seen in Fig 1, fig above in claim 1).

Regarding Claim 3, Dryer discloses the wedge is the only wedge that causes the cage to expand (Fig 1, only one wedge #70).


Regarding Claim 5, Dryer discloses the wedge comprises a finger (#80b) that is configured to interlock with the teeth of the guide rail to prevent the wedge from moving in a proximal direction that is opposite the distal direction (paragraph 49, 53,).

Regarding Claim 6, Dryer discloses the finger that is configured to interlock with the teeth of the guide rail to prevent the wedge from moving in each of the proximal direction (paragraph 49, 53) and the distal direction ( Fig 1, paragraph 49, 53, where it is prevented from moving in the distal direction, paragraph 58, where it can only move in the distal direction with the force applied from tool #90).

Regarding Claim 7, Dryer discloses the upper plate angulates relative to the lower plate as the upper plate expands in response to movement of the wedge in the distal direction (as seen in Figs 8-10).

Regarding Claim 8, Dryer discloses the upper plate extends toward the lower plate along a proximal direction opposite the distal direction after the upper housing has moved away from the lower housing (as seen in Fig 10, inclined towards each other).


Regarding Claim 10, Dryer discloses the wedge is disposed between the upper housing portion and the lower housing portion (Fig 1).

Regarding Claim 11, Dryer discloses the upper bearing surface is configured for placement against the endplate of the first vertebral body, and the lower bearing surface is configured for placement against the endplate of the second vertebral body (paragraph 56, placement in the disc space).

Regarding Claim 12, Dryer discloses the upper plate portion has upper side walls (#36, Fig 1) that extend out from the upper pate, and the lower plate portion has lower sidewalls (#36, Fig 1) that extend out from the lower plate.


Claims 13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dryer US 2006/0206207.
Regarding Claim 13, Dryer discloses method of implanting an intervertebral cage into an intervertebral disc space, the method comprising the steps of:
inserting the intervertebral cage (#20) into the intervertebral disc space in a distal direction (see Fig below, paragraph 44) such that an upper bearing surface of an upper housing portion of the cage faces an endplate of a first vertebral body and a lower bearing surface of a lower housing portion of the cage faces an endplate of a second vertebral body (paragraph 44, 56), 
wherein the intervertebral cage has a proximal end and a distal end spaced from the proximal end along the distal direction (see Fig below); 
pushing a wedge (#70) in the distal direction along a guide rail (see fig below) such that an upper engagement surface (upper surface of #70) of the wedge causes the upper housing portion of the cage to move away from a lower housing portion of the cage (Fig 8-10, paragraph 56), such that the upper housing portion angulates relative to the lower housing portion (Fig 8-10, paragraph 56); and 
causing the wedge (paragraph 53 via #80b) to interlock with the teeth (ratchet teeth #66b) of the guide rail.

    PNG
    media_image1.png
    729
    1017
    media_image1.png
    Greyscale


Regarding Claim 15, Dryer discloses the causing step comprises interlocking a finger (#80b, paragraph 53) of the wedge with the teeth of the guide rail to prevent the wedge from moving in a proximal direction that is opposite the distal direction (paragraph 49, 53).

Regarding Claim 16, Dryer discloses the interlocking step prevents the wedge from moving in each of the proximal direction (paragraph 49, 53) and the distal direction (Fig 1, paragraph 49, 53, where it is prevented from moving in the distal direction, paragraph 58, where it can only move in the distal direction with the force applied from tool #90).

Regarding Claim 17, Dryer discloses movement of the upper plate away from the lower plate causes the upper plate to angulate relative to the lower plate (as seen in Fig 8-10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme US 2017/0296352 in view of Olmos US 2008/0140207.
Regarding Claim 1, Richerme discloses an expandable intervertebral cage (Fig 1), comprising:
a proximal end and a distal end spaced from the proximal end along a distal direction (see Fig below);
an upper housing portion having an upper plate that defines an upper bearing surface configured to face an endplate of a first vertebral body (see Fig below);
a lower housing portion having a lower plate that defines a lower bearing surface configured to face an endplate of a second vertebral body (see Fig below);
a guide rail (#16) that extends between the proximal and distal end (fig below, located between the ends);
an expansion and angular adjustment mechanism (#24) disposed between the upper and lower plates (Fig 1-4), and configured to effect height and angular adjustment of the intervertebral cage (paragraph 104, as seen in Fig 1-2), the expansion and angular mechanism comprising
a wedge (#24) having an upper and lower engagement surface (Fig 1, 7, upper and lower surfaces of #24) configured and configured to be pushed in the distal direction along the guide rail so as to move the upper housing portion away from the lower housing portion (as seen in Fig 1-2, 4 paragraph 104-105, 125), such that the upper housing portion angulates relative to the lower housing portion (as seen in Fig 1-2);
wherein the wedge configured to interlock with the guide rail (paragraph 85, via threaded channel #26).

    PNG
    media_image2.png
    715
    858
    media_image2.png
    Greyscale

	Regarding Claim 2, Richerme discloses	the guide rail (#16) is supported by the lower plate (Fig 1, paragraph 82, supported by cradle #23).
	Regarding Claim 4, Richerme discloses wherein the guide rail (#16) is received by a channel (#26) that extends through the wedge (paragraph 85).
	Richerme discloses the upper plate has inclined surfaces (#28, #29) to engage the wedge (#24) and another wedge (#25) but does not disclose the wedge (#24) configured to be pushed in the distal direction along the guide rail so as to move the upper housing portion away from the lower housing portion,  the guide rail including a plurality of teeth, wherein the wedge configured to interlock with the teeth of the guide rail.
	Olmos discloses a similar device (Fig 8, it is noted that Fig 8 is the same as Figs 6-7 but with #68 integrated with #34) comprising:
a proximal end (right end, Fig 6-8) and a distal end (left end, Fig 6-8) spaced from the proximal end along a distal direction (Fig 6-7);
an upper plate (#14);
a lower plate (#16)
a guide rail (#32) that extends between the proximal and distal end (Fig 6-7), the guide rail including a plurality of teeth (ratchet teeth #40, paragraph 83);
an expansion mechanism (#34) disposed between the upper and lower plates (Fig 6-8), and configured to effect height the intervertebral cage (Fig 6-8), the expansion mechanism comprising
a wedge (#68) having an upper and lower engagement surface (Fig 8, upper and lower surfaces of #68) configured and configured to be pushed in the distal direction along the guide rail so as to move the upper housing portion away from the lower housing portion (as seen in Fig 6-8);
wherein the wedge configured to interlock with the teeth of the guide rail (paragraph 83 via a channel of the wedge that has teeth #44, Fig 8), the guide rail can be threaded or have teeth (paragraph 83) where both structures are used to maintain the position of the wedge on the guide rail (paragraph 83) and to expand the cage (Fig 6-7, paragraph 88), where the teeth permits one way movement of the wedge to prevent contraction of the cage (paragraph 88).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the wedge (#24 and including the other wedge #25) and guide rail of Richerme to include the wedge and guide rail with teeth mechanism in view of Olmos above because this provides a known alternative configuration to maintain the position of the wedge on the guide rail and to expand the cage,  where the teeth permits one way movement of the wedge in the distal direction to prevent contraction of the cage. It is noted that with the modification, the incline of the inclined surfaces (#28, #29) of the upper plate of Richerme would modified to correspond with the inclination of the upper surface of the wedge (#24) and the other  wedge (#25), respectively.  


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme US 2017/0296352 in view of Olmos US 2008/.
Regarding Claim 13, Richerme discloses method of implanting an intervertebral cage into an intervertebral disc space, the method comprising the steps of:
inserting the intervertebral cage (Fig 4) into the intervertebral disc space in a distal direction (Fig 15-16) such that an upper bearing surface of an upper housing portion of the cage faces an endplate of a first vertebral body and a lower bearing surface of a lower housing portion of the cage faces an endplate of a second vertebral body (see Fig below, Fig 1-2, 15-16), 
wherein the intervertebral cage has a proximal end and a distal end spaced from the proximal end along the distal direction (see Fig below); 
pushing a wedge (#24) along a guide rail (#16, see fig 1-4, paragraph 102) such that an upper engagement surface (upper surface of #24) of the wedge causes the upper housing portion of the cage to move away from a lower housing portion of the cage (Fig 1-2, paragraph 102), such that the upper housing portion angulates relative to the lower housing portion (Fig 1-2); and 
causing the wedge (paragraph 85 via threaded channel #26) to interlock with the  guide rail (#16, paragraph 85).

    PNG
    media_image2.png
    715
    858
    media_image2.png
    Greyscale


	Regarding Claim 14, Richerme discloses the guide rail (#16) is received by a channel (#26) that extends through the wedge during the pushing step (paragraph 85, 102).
	Richerme discloses the upper plate has inclined surfaces (#28, #29) to engage the wedge (#24) and another wedge (#25) but does not disclose the wedge (#24) is pushed in the distal direction,  the wedge is interlocked with teeth of the guide rail.
Olmos discloses a similar method comprising the steps of:
inserting the intervertebral cage (#10) into the intervertebral disc space in a distal direction (Fig 1-2, anterior to posterior direction) such that an upper bearing surface (upper surface of #14) of an upper housing portion of the cage faces an endplate of a first vertebral body (Fig 1-2) and a lower bearing surface (lower surface of #16) of a lower housing portion (#16) of the cage faces an endplate of a second vertebral body (Fig 1-2), 
wherein the intervertebral cage has a proximal end (left end, Fig 1) and a distal end (right end, Fig 1) spaced from the proximal end along the distal direction (see Fig 1); 
pushing a wedge (#68, Fig 8, it is noted that Fig 8 is the same as Figs 6-7 but with #68 integrated with #34) in the distal direction along a guide rail (#32)(as seen in Fig 6-7) such that an upper engagement surface (upper surface of #68) of the wedge causes the upper housing portion of the cage to move away from a lower housing portion of the cage (Fig 6-7); and 
causing the wedge (via teeth #44 in the channel of the wedge #68, Fig 8) to interlock with the teeth (ratchet teeth #40) of the guide rail (paragraph 83), 
wherein the guide rail can be threaded or have teeth (paragraph 83) where both structures are used to maintain the position of the wedge on the guide rail (paragraph 83) and to expand the cage (Fig 6-7, paragraph 88), where the teeth permits one way movement of the wedge to prevent contraction of the cage (paragraph 88).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the wedge (including the other wedge #25) and guide rail of Richerme to include the wedge and guide rail with teeth mechanism, such that the wedge is interlocked with the teeth and pushed in the distal direciton, in view of Olmos above because this provides a known alternative configuration to maintain the position of the wedge on the guide rail) and to expand the cage, where the teeth permits one way movement of the wedge to prevent contraction of the cage. It is noted that with the modification, the incline of the inclined surfaces (#28, #29) of the upper plate of Richerme would modified to correspond with the inclination of the upper surface of the wedge (#24) and the other wedge (#25), respectively.  


Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other expandable cages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773